Rothrock, J.
*629, roads :°conciitions of tax. *628This case in its essential features is similar *629to Lamb v. Anderson, 54 Iowa, 190. In that case it was held the tax was not collectible because the rail-road company did not construct a railroad through jyew(;0n township, but purchased a completed road of three and one-fourth miles in length from another corporation.
It is contended by counsel for appellants that this case is distinguishable from the case cited because no part of the purchased road was in Eairview township. But it was expressly stipulated by the plaintiff company that “any and all taxes so voted in said township may remain unpaid until the road-bed of said railway is graded, tied, and ironed from .the town of Monroe to the town of Newton.” It seems apparent to us that this obligation was not performed by the purchase of a constructed road from another company for any part of the distance between the points named, whether such purchase was of a road within or without Fairview township. The fact that two roads were being constructed in the vicinity may have been a material consideration in inducing the voters to cast their ballots for the tax. As the tax was not collectible without a compliance with the contract upon which it was voted, we think the court below properly denied the plaintiff the relief demanded.
Affirmed.